Pending counsel’s compliance with People v Saunders (52 AD2d 833), appeals held in abeyance from judgments rendered January 6, 1975, Supreme Court, Bronx County, convicting defendant on his plea of guilty of two counts of criminal sale of a controlled substance in the third degree and sentencing him to two concurrent indeterminate terms of imprisonment of one year to life. (See Anders v California, 386 US 738.) Counsel shall furnish appellant with a copy of the appellant’s brief and any accompanying advice within 15 days from the entry of the order hereon. Appellant shall have until 30 days thereafter to file any points pro se or to move for substitution of counsel. Thereafter, counsel may move this court for leave to withdraw and for a determination of the appeal on the merits. Concur—Kupferman, J. P., Silverman, Markewich and Lynch, JJ.